DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 & 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tryber et al. (US2016/0060887).
	Claim 1 recites an inspection system for an enclosed [sealed] tank.  Tryber relates to an inspection and cleaning robot (10) with ancillary systems that is capable of operating in a pool.  See Tryber [0009] & [0063].   As such, it is an inspection system that is capable of the intended use of operating in an enclosed sealed tank, even if it is never explicitly disclosed to ever operate in one.  (Furthermore, a swimming pool is an enclosed tank that is sealed.)  The cleaning robot (10) teaches an inspection vehicle and Tryber teaches that the robot has a propulsion device operable in a pool.  See Tryber [0067]-[0068].  Since the robot (10) is self-contained and is operable in a pool, it is also capable of operation in an enclosed [sealed] tank even if this language required the tank be sealed on the top.  The robot also contains at least one sensor that is carried by and operable with the inspection vehicle.  These sensors include a gyroscope (520), geometrical sensor (530), transponder trackers, acoustic sensors, ultrasonic sensors, and optical sensors (i.e. cameras).  See Tryber [0076]-[0077] and [0087].  All of these sensors are carried by the robot.  Id.  Tryber further teaches the robot (10) has a control system (510)…n electronic communication with the…vehicle.  See Tryber [0076]-[0077].  The robot also has vacuums, cleaning jets, and cleaning brushes that perform cleaning on the pool.  See Tryber [0064]-[0077].  Since these tasks constitute maintenance on the pool, they are maintenance tools operable with the inspection vehicle. 
	Claim 1 also recites that the sensor[s are] configured to transmit a location of a damaged structural component and the inspection vehicle is configured to be maneuvered to the location. configured to be maneuvered to [any hypothetical] location.
Regarding claim 23, as discussed in the rejection of claim 1, Tryber teaches an inspection vehicle maneuverable within a housing at least partially filled with a liquid medium.  Tryber also teaches a control system operable for locating an area requiring maintenance.  See Tyrber [0087].  The robot (10) also has tools (22, 23) operably coupled…configured to perform…a maintenance procedure namely cleaning the pool.  See Tryber Fig, 2.  Claim 23 also recites that the repair procedure includes repairing an outer surface…[or] structural defect.  But this feature is merely limiting one of two previously recite options: namely maintenance and/or repair.  This rejection is premised on the former.  Thus, limitations relating to the latter become irrelevant.
Regarding claims 2 and 30, the one or more maintenance tools includes at least one of a suction pump ([0102]), a grasping device (arm 200 grasps brush 29), a cutting device, an impact device (hull), a magnet, a welder and a rotary tool. Regarding claims 3 and 24, wherein the one or more maintenance tools include suction pump ([0021]), and the suction pump (vacuum system) is in fluid communication with an inlet port formed in a housing of the inspection vehicle ([102]-[104]; Figs 5 ,6). Regarding claims 4 and 25, an outlet port formed in the housing of the inspection vehicle, the outlet port (41-46) in fluid communication with the inlet port ([0091]; Figs 7A-C). Regarding claim 5, the suction pump is operable for drawing in a quantity of the liquid with entrained solid particulate through the inlet port and for discharging the liquid and solid particulate through the outlet port ([0102]-[104]: figs 5,6). Regarding claims 6,17,26, a filter (114) positioned proximate to the outlet port, the filter configured to trap solid Regarding claim 7, the one more  maintenance tool includes a suction pump, and the suction pump includes a rotatable impeller ([0021],[102]). Regarding claim 8, the impeller is operable to also provide a propelling thrust for the inspection vehicle within the liquid medium ([0091],[102]-[0104]; Figs 5-7C). Regarding claims 9 and 27, the one or more maintenance tools includes a repair apparatus ([0091],[0102]-[0104]; Figs 5-7C). Regarding claim 10, the repair apparatus incudes one or more injector nozzles coupled to the inspection vehicle([0091],[0102]-[0104]; Figs 5-7C brushes 21-14,29 compress water injector nozzles for injecting water onto the vehicle).  Regarding claims 15 and 20, the repair apparatus is operable to repair a structural defect, an outer surface defect and/or an insulation layer defect ([0091],[0102]-[0104j; Figs 5-7C; Brushes (21-24,29) are operable to repair (clean) a structural defect (debris), an outer layer and/or an insulation layer defect (cleaning of debris which have been deposited on the layer). Regarding claim 18, the maintenance procedure includes repairing an outer surface and/or repairing a structural defect of a component within the housing ([0091],[0102]-[0104j; Figs 5-7C; cleaning with brushes constitute repairing). Regarding claim 20, the repairing includes ejecting a liquid compound from the inspection vehicle onto the component ([0091],[0102]-[0104]; Figs 5-7C; compound (water) ejection).
Claim 11 recites that the injector nozzles eject a liquid repair compound onto the damaged component.  The step of ejecting a compound is a method step that is interpreted as an intended use. Thus, the nozzle of Tryber merely needs to be capable of ejecting liquid compounds, which is it because that is what nozzles do. Tryber also specifically teaches that a cleaning liquid, in the form of water, is squirted at the debris ([0027]). The compound is not deemed a structural element of the system because it is easy to envision embodiments having a nozzle with a threaded end designed to mate with non-system hoses and reservoirs. As such, the compound need not inherently be part of the system. Applicant may (if supported by the specification) amend the claims to recite the system contains a reservoir that in turn contains the compound. This would render the compound a structural element of the system.  Claim 28 even more explicitly lists the intended element as it merely recites that the nozzle is configured to eject a repair compound and makes no effort to claim the compound itself. As a result, the properties of the compound recited in claims 12-14 and 29 are irrelevant and have no patentable Claim 31 recites that the sensor must be one of several options including a radar sensor.  Tryber teaches using radar.  See Tryber [0027].

Allowable Subject Matter
Claims 16-17 and 20-22 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. Applicant first asserts that Tryber does not have a sensor configured to transmit a location of a damaged structural component.  This feature, and its interpretation, was extensively discussed in the rejection.  To summarize, the broadest reasonable interpretation includes a sensor that is capable of merely transmitting its only location in combination with a camera capable of visually seeing anything, including a hypothetical damaged structural component.  Examiner suggests amending claim 1 to recite a sensor configured to identify damaged structural components, from among non-damaged components (provided this is supported by the specification).
structural defect.  Upon further review of claim 23, however, examiner realized that the repair option was one of two options.  As such, merely performing maintenance met the claim and rendered the final recitation of what constituted a repair irrelevant to the rejection.  Examiner suggests removing the maintenance option.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726